DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 22-25, recites the limitation “wherein said at least one of said first band and said second band are each not adjustable by length adjustment hardware to match any other lengths being one or more of said predetermined increment above or one or more of said predetermined increment below said first predetermined ranges of ban lengths”, renders claim indefinite because it is incomplete thought; whether the length or lengths are pre-set by hands of user or something else? If the length of the band/bands do not adjust by adjustable hardware, so how do the length can be adjust? Similar to claim 13, in lines 3-5.  For the purpose of examination and as best understood 
Claim 1, lines 8-9, recites the limitation “wherein said first band wraps completely around said woman’s torso at said first vertical level”, renders the claim indefinite because fig.8-9 of the original drawing shows bands 901, 902 do not extending to wrap around and/or completely around said woman’s torso if excluded fasteners 807 and the breast cups/curved lower support 813 (par [0072] stated that the lower support can be made by underwire). Therefore, the limitation is indefinite and/or whether each band including all elements as question above?
Claim 13, lines 4-5, recites “wherein said first band wraps completely around said woman’s torso at said first vertical level” as similar to claim 1 above; therefore, also indefinite.

Claims 2-12 are dependent of claim 1 and are likewise indefinite.
Claims 14-20 are dependent of claim 13 and are likewise indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (2018/0325185).

Regarding claim 1, the functional limitations are functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function;
Sakai discloses a strapless bra (100, fig.1), comprising: a main body (bra system 100 having a body), comprising a plurality of supports (101, 102) configured to support a woman’s breasts; and at least two (103, 104); wherein said at least two bands comprise: a first band, of a length, configured to surround, fit and conform to a circumference of a woman’s torso at a first vertical level just below or at least partially just below said woman’s breasts, wherein said first band wraps surround said woman’s torso at said first vertical level; a second band, of a second length, configured to surround, fit and conform to at least part of a circumference of woman’s torso at a second vertical level, higher than said first vertical level (fig.12a, 12b);
but does not discloses the functional limitation wherein said second band is spaced apart from said first band by a vertical distance of less than the width of said first band or the width of said second band.  However, it would have been obvious to one of 
Furthermore, wherein said first band comprises a first slider or other hardware (118) configured to continuously adjust the length of said first band; wherein said second band comprises a second slider or hardware (119) configured to continuously adjust the length of said second band; 
But does not disclose a functional limitation such as wherein at least one of said first band and said second band is configured to cover match a predetermined range of band length measurements, wherein said band length measurements are spaced apart by a predetermined increment.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the bands can be measured by a flexible/water tape measurement and than to set each band to a predetermined range of the band length, such modification would be considered a mere design choice involve routine skill in the art.
Furthermore, but does not disclose the functional limitation such as wherein said at least one of said first band and said second band are each adjustable by length adjustment hardware to match any other lengths being one or more of said predetermined increment above or one or more of said predetermined increment below said first predetermined range of band lengths.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that adjust the bands to the length as desired for each band, such 

Regarding claims 2-8, Sakai discloses the strapless bra of claim 1, wherein said plurality of supports are configured to support a woman’s breasts from below the breasts (fig.16a); wherein said plurality of supports are breast-accepting cups (fig.1); wherein said breast-accepting cups are fastened to one another (fig.1); wherein said breast-accepting cups are fastened to one another via a bridge (113); wherein said breast-accepting cups are fastened to one another via at least one reversible fastener (113); comprising a plurality of attachment points about an outer surface of the cups of said strapless bra, comprising reversible connectors configured to engage with strap ends, but not configured to engage with the end of said first band or said second (fig.5); wherein said attachment points comprise at least one reversible fastener (fig.1).



Regarding claim 11, Sakai does not disclose the strapless bra of claim 1, wherein said hardware configured to adjust the length of said first band is provided on a first side of said strapless bra which is either a right-hand side or a left-hand side of said strapless bra, and wherein said hardware configured to adjust the length of said second band is provided on a second side of said strapless bra which is opposite to said first side of said strapless bra.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to provide as claimed, such modification would be considered a mere design choice involves routine skill in the art.
Regarding claim 12, Sakai does not disclose the strapless bra of claim 1, wherein said bra comprises two body- conforming side pieces, and wherein each of said two body-conforming side pieces is attached to each of said first band and said second band.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to provide as claimed, such modification would be considered a mere design choice involves routine skill in the art.


Regarding claim 13, Sakai discloses a method for fitting a bra or other breast-supporting garment a bra system (100, fig.1) and a first and second bands (103, 104) and two cups (101, 102), but does not disclose measuring a first band length, around a first circumference of a woman’s torso, at a first vertical position, wherein said first band length wraps around said woman’s torso at said first vertical position; measuring a second band length, around a second circumference of said woman’s torso, at a second vertical position, wherein said second vertical position is a higher vertical position than said first vertical position; measuring at least one true cup size of said woman; however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that each component of the bra system (100, fig.1) are configured to measure by the measurement device and than comparing each part of the wearer body parts. Such modification would considered a mere design choice involves routine skill in the art of making a garment/clothing.
Furthermore,  bra system (band 103 having adjustable 118 and band 104 having adjustable 119); but does not assembling a bra a first adjustable-length band, adjustable in length to match any length within a first predetermined range of lengths spaced apart by a predetermined increment, and also adjustable in length to match said first band length, and with a second adjustable-length band, adjustable in length to match any length within a second predetermined range of lengths spaced apart by said predetermined increment, and also adjustable in length to match said second band length.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize the adjustable (118, 119) 
Furthermore, cup (101/102) corresponding to said at least one true cup size:
Furthermore, but does not disclose wherein said first adjustable-length band and said second adjustable-length band are not adjustable to match any other lengths being one or more of said predetermined increment above or one or more of said predetermined increment below said first predetermined range of lengths and said second range of predetermined lengths, respectively; wherein said first adjustable-length band is spaced apart from said second adjustable-length band by a vertical distance along said woman’s torso of less than the width of said first adjustable-length band or the width of said second adjustable-length band.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize the adjustable (118, 119) are configured to adjust to certain length as desired, such modification would considered a mere design choice involves routine skill in the art.
Furthermore, but does not disclose wherein said cups are not attached to over-the-shoulder strap(s).  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that band 103 having two attachments 114, 115 are configured to attach to loops 111, 112 respective; and band 104 having two attachments 116, 117 are configured to hook to the loops 111, 112 respectively, and the bands do not loop over the shoulder of user; such modification would be considered a mere design choice involves routine skill in the art.



Regarding claims 19-20, Sakai does not disclose the method for fitting a bra or other breast-supporting garment of claim 13, comprising the following additional step:

.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground of rejection as discussed above.
Furthermore, applicant argues that Sakai does not disclose the limitation of claims 1-20.  
The Examiner disagreed, because as the new ground of rejection a discussed above as clearly explain and cited all the limitation of claims 1-20.
Furthermore, the amendment filed on 10/08/2021 introduced new 112(b) infinite rejection as discussed above.  Therefore, applicant argument have not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732